ODOM, J.
Plaintiff was employed by tbe Wheeless Auto Supply Co., Inc., in the capacity as Manager, and on the 23rd day of February, 1922', while acting in the course of his employment, a small brass chip or sliver flew off of a bushing which was being made by another employee of said company and hit him on the upper lobe of the left ear. He at once removed this small particle of brass which had lodged in his ear, and apparently- thought but little about it until some five or six days, when the ear became sore and he consulted a physician, who administered some treatment. The ear did not heal and after several successive treatments the physician advised him to consult a skin specialist, which he did. The specialist administered radium treatment, which failed to relieve the soreness and inflamation.
He was then advised to "consult a surgeon. As a last resort the surgeon amputated a portion of the upper lobe of the left ear.
Plaintiff was earning at the time of the accident $200.00 per month. He brings this suit under Sec 8, Sub. Sec. (E) of Act 247 of 1920, and asks that he be allowed compensation at $18.00 per week for 100 weeks, and for $75.00 for medical attention.
Before issue joined, defendant filed exceptions of misjoinder, non-joinder, and no cause of action and a plea of prescription, all of which were overruled, and upon trial there was judgment for plaintiff for $75.00 doctor’s bill and for $18.00 per week for 20 weeks, with interest and costs. From this judgment the defendant appealed: Plaintiff answered the appeal, asking that the amount of compensation be increased.
This case was submitted on brief, and as the exceptions of no cause and no right of action and of misjoinder are not mentioned therein, we must assume .that they have been abandoned.
On the plea of prescription:
It was on February 23, 1922, that the chip or sliver of brass from a bushing hit plaintiff’s ear. This suit was not filed until he 15th day of February, 1924, more than one year thereafter, and defendants contend that his claim is barred under that provision of the employer’s liability act which provides that “all claims for payment shall be forever barred unless within one year after the injury proceedings have been begun, as provided in Secs. 17 and 18 of this Act”. See Sec. 31 Act 20 of 1914.
We do not think the plea of prescription is good. It is true that no action was brought and no settlement made within one year from the time his ear was injured originally, but plaintiff is not suing to recover for the injury done his ear by the chip or sliver which hit his ear on Feby. 23, 1922. His suit is to recover under Subsection (e) of Section 8 of Act 247 of 1920, which provides that “where the employee is seriously permanently disfigured about face or head the court may allow such compensation as is reasonable,” etc. He alleges and his testimony shows that a surgeon removed a portion of his left ear on June 17, 1923, “truly seriously, permanently disfiguring petitioner about the face and head”. Petitioner’s cause of action, therefore, arose not on Feby. 23, 1922, when the sliver struck his ear, but on June 17, 1928, when a portion of his ear was removed. This was less than one year previous to the filing of the suit.
The case of Guderion vs. Sterling Sugar and Ry. Co., 151 La., page 59, 91 South. 546, we think, supports our conclusions on this point. There the plaintiff was struck over the eye by a fellow employee. The court *90found that the blow injured his optic nerve, which resulted in the loss of that eye. The court said:
“Plaintiff’s cause of action did not arise until the loss of the eye. It is self-evident that one can not sue until his cause of action arises.”
See cases cited in that opinion. In the case at bar plaintiff’s ear was injured on Feby. 23, 1922. This injury resulted, finally in the loss of a portion of the ear, which disfigured him. He sued to recover not for the injury to his ear but for the disfigurement caused by the loss of a portion of it. His cause of action arose, therefore, not on the date of the injury, but on the date of the loss of a portion of his ear.